DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
Claims 12-20 are deemed statutory based on paragraphs of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 11, and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 5 and 15, the term “the executing of other events” lacks sufficient antecedent basis in the claim. Although executing is taught, other events are not. It is suggested the claims be amended to “

For claim 11, the term “the offline system” is indefinite because two instances of “offline system” are declared earlier (in claim 1 and in claim 11) and thus it is unclear which offline system the claim refers to.

For claim 11, the term “using the using an upstream stateful API” is syntactically incorrect. It is suggested the claim be amended to “using t

Allowable Subject Matter
Claims 1-4, 6-10, 12-14, and 16-20 are allowable over the prior art.
Claims 5, 11, and 15 would be allowable if all 35 USC § 112 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Leon-Garcia et al. (US 2020/0076710 A1) teaches event processing of asynchronic stream but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114